DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/908,100 filed on November 19, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 14-20 are still pending, with claims 1, 7 and 9 being currently amended. Claim 13 is cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claim 7 are accepted. The additional 112(b) rejection of claim 7 is therefore withdrawn.
Applicant’s amendments to claim 1 create new 112(b) issues (see below). The 112(b) rejections of claims 1-8 are therefore maintained.
Applicant has cancelled claim 13. The 112(b) rejections of claim 13 is therefore moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “the first output port” in line 8 but then recites “the output port” in line 9. The second recitation should be amended to “the first output port” to clearly indicate that both recitations are referring to the same port, as Examiner is interpreting them to be. If they are intended to indicate different ports then the claim should be amended to reflect that.
Furthermore, “at least one of the plurality of output ports” should be amended to recite “at least one of the remaining plurality of output ports” or the like to indicate that this port or group of ports does not include the “first output port”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US PGPUB 2018/0120910 in view of Henig US PGPUB 2011/0031171.
Regarding claim 1, Farkas discloses a charger [figs. 1-3] comprising: 
a USB type-C input port configured to receive power from a power supply [fig. 1, system 10 comprises an input power converter which receives power input from an input power supply and outputs power to three power supplies 16/18/20 which each receive power at an input, the power can be inputted via “USB Type C cables”, par. 27]; 
a plurality of output ports each configured to couple to one of a plurality of devices to be charged [fig. 2, “POWER OUTPUT” ports of 16/18/20 configured to discharge to/charge loads 1-N, which may be devices with batteries to be charged (pars. 28 & 38)]; and 
a control logic circuit operatively coupled to the plurality of output ports, the control logic circuit configured to manage power to the plurality of output ports [fig. 3, pars. 30-32; logic (“one or more integrated circuits”) can implement the power management functions that determine how much power can be drawn by each port], 
wherein the control logic circuit is hardwired to prioritize power to a first output port of the plurality of output ports when the first output port is coupled to a device such that an amount of the received power is allocated to the output port instead of at least one of the plurality of output ports that is coupled to a second device [pars. 8, 36-39 & 55; one or more output ported can be prioritized to receive power over the other ports]. 	Though Farkas discloses wherein the control logic circuit does not include an electronic processor [pars. 30-32 & 72; the power management among the ports can be is non-programmable and does not include a general purpose microprocessor.
However, Henig discloses a power prioritization system wherein the control logic circuit is non-programmable and does not include a general purpose microprocessor [abs.; par. 6, 25 & 27, utilities (i.e. UV lamp, lights, air conditioner) are prioritized to receive power and the priority is hardwired into the control unit as an alternative to being programmed (“hardwired or programmed”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Farkas to further include wherein the control logic circuit is non-programmable and does not include a general purpose microprocessor for the purpose of reducing cost and complexity, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Farkas discloses wherein the control logic circuit is configured to allocate the amount of the received power to the first output of the plurality of output ports based on a charge level of a third device coupled to a second output port of the plurality of output ports [par. 58; output ports which are charging batteries may be using the charging method of fig. 10, which requires additional current output during the CC stage of charging, which is provided for].
Regarding claim 3, Farkas discloses wherein the control logic circuit is configured to determine the amount of the power received from the power supply via a single pull- up resistor within the power supply [fig. 4, R1; pars. 8 & 32, “single resistor to a reference voltage that is common for all power supplies. Furthermore, the resistor value is inversely proportional to the maximum power that the set of power supplies can collectively draw from the common power source”; the resistor value determines the amount of power received from the power supply].
Regarding claim 4, Farkas discloses wherein the control logic circuit includes a feedback circuit configured to output an amount of power indicative of an amount of power available to be allocated to one or more of the devices [pars. 32 & 40; the outputted voltage on the PSHARE resistor is indicative of the amount of power available to be allocated].
Regarding claim 5, Farkas discloses wherein the feedback circuit is configured to receive power from at least one selected from the group consisting of a pull-down resistor, a current limiter, and a current amplifier [pars. 8, 32 & 40; a pull-down resistor, which is also a current limiter (a resistor is a current limiter)].
Regarding claim 6, Farkas discloses wherein the power from at least one selected from the group consisting of the pull-down resistor, the current limiter, and the current amplifier correlates to an amount of power supplied to one of the plurality of output ports coupled to one of the plurality of devices or the amount of the received power [pars. 8 & 32; the power from the pull-down resistor (drawn by the respective PSHARE logics) is proportional to the amount supplied to respective output ports].
Regarding claim 7, Farkas discloses wherein the feedback circuit is configured to receive power from a current limiter and wherein the current limiter adjusts the amount of power supplied to one of the plurality of output ports based on the output from the feedback circuit [pars. 6, 32, 35 & 52; the voltage of the PSHARE resistor indicates the power draw, if the voltage of the PSHARE resistor falls below a threshold, the power is adjusted to zero (fig. 7, disable range), if it is somewhere in between “normal” and “disable” there is a negotiation in which the controllers may decrease their power requests].
Regarding claim 9, Farkas discloses a charger comprising: 
a USB type-C input port configured to receive power from a power supply [fig. 1, system 10 comprises an input power converter which receives power input from an input power supply and outputs power to three power supplies 16/18/20 which each receive power at an input, the power can be inputted via “USB Type C cables”, par. 27]; 
a first output port configured to provide power to a first device [fig. 2, “POWER OUTPUT” ports of 16/18/20 configured to discharge to/charge loads 1-N, which may be devices with batteries to be charged (pars. 28 & 38)]; 
a second output port configured to provide power to a second device [fig. 2, “POWER OUTPUT” ports of 16/18/20 configured to discharge to/charge loads 1-N, which may be devices with batteries to be charged (pars. 28 & 38)]; and 
a control logic circuit configured to, while the first device is coupled to the first output port and the second device is coupled to the second output port [fig. 3, pars. 30-32; logic (“one or more integrated circuits”) can implement the power management functions that determine how much power can be drawn by each port], 

determine an amount of the received power available to charge the second device via the second output port while providing the at least a portion of the received power to the first device [pars. 8, 34-39 & 55; one or more output ported can be prioritized to receive power over the other ports but as long as there is power left over below the maximum output amount power can be provided to a second port as well]; and 
when there is an amount of the received power available to charge the second device, provide the amount of the received power available to the second device via the second output port [pars. 8, 34-39 & 55].
Though Farkas discloses wherein the control logic circuit does not include an electronic processor [pars. 30-32 & 72; the power management among the ports can be accomplished using a bus protocol or “some combination of digital logic and firmware”; Examiner is interpreting this as requiring less than a “general purpose” processor], Farkas does not explicitly disclose wherein the control logic circuit is non-programmable and does not include a general purpose microprocessor.
However, Henig discloses a power prioritization system wherein the control logic circuit is non-programmable and does not include a general purpose microprocessor [abs.; par. 6, 25 & 27, utilities (i.e. UV lamp, lights, air conditioner) are prioritized to receive power and the priority is hardwired into the control unit as an alternative to being programmed (“hardwired or programmed”].
KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Farkas discloses further comprising a third output port to charge a third device and wherein the control logic circuit is further configured to, when the third device is coupled to the third output port [fig. 2, “POWER OUTPUT” ports of 16/18/20 configured to discharge to/charge loads 1-N, which may be devices with batteries to be charged (pars. 28 & 38)], 
provide at least a portion of the received power to the third device via the third output port [pars. 34-69; a reserved portion is provided to each of the power ports]; 
determine whether there is a second amount of received power available for charging the second device via the second output port while providing the at least a portion of the received power to the first device via the first output port and the at least a portion of the received power to the third device via the third output port [pars. 8, 34-39 & 55; one or more output ported can be prioritized to receive power over the other ports but as long as there is power left over below the maximum output amount power can be provided to a second port as well]; and 

Regarding claim 11, Farkas discloses wherein the control logic circuit is configured to determine the second amount of received power available based on a charge level of the third device [par. 58; output ports which are charging batteries may be using the charging method of fig. 10, which requires additional current output during the CC stage of charging, which is provided for, and which would affect the amount of power available to another device].
Regarding claim 12, Farkas discloses wherein the control logic circuit is configured to determine whether there is an amount of the received power available via a single pull-up resistor within the power supply [fig. 4, R1; pars. 8 & 32, “single resistor to a reference voltage that is common for all power supplies. Furthermore, the resistor value is inversely proportional to the maximum power that the set of power supplies can collectively draw from the common power source”; the resistor value determines the amount of power received from the power supply].
Regarding claim 14, Farkas discloses wherein the control logic circuit includes a feedback circuit configured to output an amount of power indicative of an amount of power available to be allocated to one or more of the charging devices [pars. 32 & 40; the outputted voltage on the PSHARE resistor is indicative of the amount of power available to be allocated].
Regarding claim 15, Farkas discloses wherein the feedback circuit is configured to receive power from at least one selected from the group consisting of a pull-down 
Regarding claim 16, Farkas discloses wherein the power from at least one selected from the group consisting of the pull-down resistor, the current limiter, and the current amplifier correlates to an amount of power supplied to one of the first and second output ports coupled to one of the first and second devices or the amount of the received power [pars. 8 & 32; the power from the pull-down resistor (drawn by the respective PSHARE logics) is proportional to the amount supplied to respective output ports].
Regarding claim 17, Farkas discloses wherein the current limiter adjusts the amount of power supplied to the one of the first and second output ports based on the output from the feedback circuit [pars. 6, 32, 35 & 52; the voltage of the PSHARE resistor indicates the power draw, if the voltage of the PSHARE resistor falls below a threshold, the power is adjusted to zero (fig. 7, disable range), if it is somewhere in between “normal” and “disable” there is a negotiation in which the controllers may decrease their power requests].
Regarding claim 19, Farkas discloses wherein the control logic circuit is further configured to adjust a total resistive value of a pull-up resistor circuit coupled to at least one selected from the group consisting of the first output port and the second output port based on the output from the feedback circuit wherein the total resistive value of the pull-up resistor circuit indicates the amount of power supplied to the at least one selected from the group consisting of the first output port and the second output port [fig. 4, R1; pars. 8 & 32, “single resistor to a reference voltage that is common for all 
Regarding claim 20, Farkas discloses wherein at least one of the first and second output ports is a USB type-C port [fig. 1, system 10 comprises an input power converter which receives power input from an input power supply and outputs power to three power supplies 16/18/20 which each receive power at an input, the power can be inputted via “USB Type C cables”, par. 27].


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US PGPUB 2018/0120910 in view of Henig US PGPUB 2011/0031171, and further in view of Lee US PGPUB 2017/0222450.
Regarding claims 8 and 18, Farkas does not explicitly disclose wherein the feedback circuit includes an adder circuit and a subtraction circuit.
However, Lee discloses a mobile device charging system using USB [fig.3, par. 27] which includes a feedback circuit [fig. 3, 303] which includes an adder circuit and a subtraction circuit [fig. 3, subtractor 322/323 and adder 327; pars. 79-80 and 87-88].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Farkas to further include wherein the feedback circuit includes an adder circuit and a subtraction circuit for the purpose of providing input to a feedback controller which in turn controls the gate driver for charging FETs, as taught by Lee (pars. 79-81).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859